DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
The amendment filed on 02 May 2022 has been entered. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and/or Drawings have overcome each and every objection on previously set forth in the Non-Final Office action mailed 02 February 2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

The term “rapidly” in claim 1 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumoulin (EP0964261), (hereinafter “Dumoulin”).

Regarding claim 1, Dumoulin teaches an apparatus for generating a desired magnetic field ([0015] “The system is comprised of a transmit coil assembly 130 which creates time-varying magnetic fields within subject 101”) for tracking of an object within an area of interest ([0015] “An overview of a system for following an invasive device 120, such as a catheter, within a subject 101”), the apparatus comprising:
a plurality of magnetic field transmitting elements (#130 transmit coil assembly) configured and arranged to emit a desired magnetic field to the area of interest ([0017] “receive (or pickup) coil such as receive coils 121, 123, 125 incorporated into device 120 can detect the magnetic field generated by a transmit coil within transmit coil assembly 130 by measuring the amount of current induced in receive coil 121, 123, 125 as the magnetic field changes over time”) and a rapidly fading magnetic field in a separate area ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure. This second embodiment can be employed in conjunction with, or independently of, the first embodiment.”).

Regarding claim 2, Dumoulin teaches the apparatus of claim 1, further including a signal generator (#150 system electronics [0015] “a set of system electronics 150 which provides drive current to transmit coils within transmit coil assembly 130,”), electrically coupled to the plurality of magnetic field transmitting elements ([0015] “The system is comprised of a transmit coil assembly 130 which creates time-varying magnetic fields within subject 101, a set of system electronics 150 which provides drive current to transmit coils within transmit coil assembly 130”), and configured and arranged to 
generate a first signal that drives a first magnetic field of a first magnetic field transmitting element ([0019] “In order to locate the pickup coil additional iso-field contours can be created by other transmit coils within transmit coil assembly 130. This is illustrated in Figure 4. By measuring the magnitude of a first iso-field contour 311 created by first transmit coil 131”), and 
generate a second signal that drives a second magnetic field of a second magnetic field transmitting element ([0019] “the magnitude of a second iso-field contour 313 created by second transmit coil 133,”); and 
wherein the first and second magnetic fields interact in the separate area to form a rapidly fading magnetic field ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure”).

Regarding claim 4, Dumoulin teaches the apparatus of claim 1, wherein the plurality of magnetic field transmitting elements are located proximal to the area of interest relative to the separate area (see fig. 1; the transmitting elements (#131, #133, 135) are closer to the clinician than parts of the table of which the patient rests on (such as the portion the table under the target device)) and the magnetic fields emitted from the plurality of magnetic field transmitting elements combine to form a stronger magnetic field in proximity to the area of interest and a weaker magnetic field in proximity to the separate area ([0012] “eddy currents induced in nearby metallic structures by the transmit coils of the rf tracking system are reduced by incorporating active shielding of the coils. This is done by placing one or more additional coils at selected locations behind, and/or to the sides of, the transmit coil.”; the addition of coils in specific locations leads to increase magnetic field at the area of interest while reducing the magnetic fields in a separate area).
	Regarding claim 5, Dumoulin teaches the apparatus of claim 2, wherein the signal generator (#150 system electronics) is further configured and arranged to adjust the rapidly fading magnetic field in the separate area by re-orientating the rapidly fading magnetic field lines to align with magnetic poles of a magnetic field-disrupting component within the separate area ([0012] “placing one or more additional coils at selected locations behind, and/or to the sides of, the transmit coil… The location and coil winding pattern of the shield coil are chosen to cancel the magnetic fields of the transmit coil at the location of the shield coil.”; since the coils perform cancelation of magnetic fields, that would make the magnetic fields of the coils aligned).

Regarding claim 6, Dumoulin teaches the apparatus of claim 2, wherein the signal generator (#150 system electronics) is further configured and arranged to adjust the rapidly fading magnetic field to form a magnetic void around a magnetic field- disrupting component within the separate area ([0012] “eddy currents induced in nearby metallic structures by the transmit coils of the rf tracking system are reduced by incorporating active shielding of the coils…The location and coil winding pattern of the shield coil are chosen to cancel the magnetic fields of the transmit coil at the location of the shield coil”; the cancelation of magnetic fields creates a void in the separate area where the shield is located).

Regarding claim 8, Dumoulin teaches the apparatus of claim 1, wherein the rapidly fading magnetic field in the separate area minimizes the production of eddy currents within the separate area associated with a magnetic field-disrupting component therein ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure. This second embodiment can be employed in conjunction with, or independently of, the first embodiment.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Ashe (US20150216490) (hereinafter “Ashe”).

Regarding claim 3, Dumoulin teaches the apparatus of claim 1, but fails to explicitly disclose the apparatus of claim 1, wherein the rapidly fading magnetic field has a decay rate of at least (1/r)^N, where N is four or greater and r is the distance from the coil.
However in the same magnetic field generating field of endeavor, Ashe teaches where in the rapidly fading magnetic field has a decay rate of at least (1/R)^N, where N is four or greater and r is the distance from the coil ([0052] “the shield 308 can reduce magnetic field coupling to adjacent conductive or ferromagnetic distorting objects and thus can improve the accuracy of the processor 312 in determining the position of the sensor 316.”; it is understood in the field that the intensity of a magnetic field decays rapidly with distance proportional to (1/r)^3, and as such, through routine optimization (see MPEP 2144.05), a rapidly fading magnetic field with a decay rate of at least (1/r)^4 can be expected in order to improve accuracy for determining the position of a sensor.). 
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Dumoulin with the reduced magnetic field of Ashe, as reducing the magnetic field that’s coupled to adjacent distorting objects can improve accuracy for determining the position of a sensor, and thus through routine optimization (see MPEP 2144.05), a rapidly fading magnetic field with a decay rate of at least (1/r)^4 can be expected (see Ashe [0052]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Talman et al., (US7771351), (hereinafter “Talman”).

Regarding claim 7, Dumoulin teaches the apparatus of claim 2, but fails to explicitly disclose wherein the signal generator is further configured and arranged to drive the magnetic field transmitting elements with opposing polarities, wherein the magnetic field transmitting elements, in response to the opposing polarities, emit magnetic fields that are negated in proximity to a magnetic field-disrupting component in the separate area.
However in the same magnetic field generation field of endeavor, Talman teaches wherein the signal generator is further configured and arranged to drive the magnetic field transmitting elements with opposing polarities (col. 2 line 39-43 “a component of the compensation field along the second orientation has a magnitude at the receive coil substantially equal and opposite to a magnitude of a similarly oriented component of a magnetic field associated with eddy currents induced within the body”), wherein the magnetic field transmitting elements, in response to the opposing polarities, emit magnetic fields that are negated in proximity to a magnetic field-disrupting component in the separate area (col. 2 line 43-45 “Accordingly, the compensation field component and the magnetic field component associated with the eddy currents cancel at the receiving element.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the components of Talman, as this would simplify and reduce the cost of fabrication of the sensors (see Talman col. 1 line 48-50).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Bar-tal et al., (US10441236), (hereinafter “Bar-tal”).

Regarding claim 9, Dumoulin teaches the apparatus of claim 1, but fails to teach the separate area includes a magnetic field-disrupting component, the magnetic field-disrupting component including at least one of an x-ray source associated with an x-ray imaging device, and a C-arm associated with the x-ray imaging device.
In the same magnetic field transmission field of endeavor, Bar-tal teaches the separate area includes a magnetic field-disrupting component (fig. 1 #40 x-ray source; Applicant’s specification lists x-ray source as a magnetic field disrupting object see [0045])), the magnetic field-disrupting component including at least one of an x-ray source (fig. 1 #40 x-ray source and #42 detector;) associated with an x-ray imaging device, and a C-arm associated with the x-ray imaging device (fig. 1 #44 C-arm).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Dumoulin with the imaging system of system of Bar-tal, as this would enhance visualization during catheterization procedures (see Bar-tal [0012]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Eichler et al., (WO2015068069), (hereinafter “Eichler”).

Regarding claim 10, Dumoulin teaches the apparatus of claim 1, but fails to explicitly disclose the magnetic field transmitting elements are further configured and arranged to be attached to a patient examination table; and the area of interest is located above the patient examination table.
In the same magnetic field generator, Eichler teaches the magnetic field transmitting elements (fig. 1 #44 generator assembly; [0026] “Referring to Figure 2, generator assembly 44 may comprise magnetic field transmitters, such as transmitters 57A,”) are further configured and arranged to be attached to a patient examination table ([0020] “As such, generator assembly 44 may be placed under a mattress 21 or table 20”); and the area of interest is located above the patient examination table (fig.1 patient is above #20 table).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the system of Eichler, as this would lead to a more efficient and safe system to medical procedures using catheters that move throughout the body (see Eichler [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Govari et al., (EP2546671), (hereinafter “Govari”).

Regarding claim 11, Dumoulin teaches the apparatus of claim 1, but fails to explicitly disclose wherein the magnetic field transmitting elements are further configured and arranged to be placed on a chest of a patient, the area of interest is a cardiac muscle, the separate area is anywhere that is in proximity to the area of interest, and the object is a cardiac catheter.
However in the same magnetic field generating field of endeavor, Govari teaches wherein the magnetic field transmitting elements are further configured and arranged to be placed on a chest of a patient (fig. 1 #40 patches [0021] “Each patch 40 comprises a field generator coil”), the area of interest is a cardiac muscle ([0020] “catheter 28 is inserted into the patient's heart”), the separate area is anywhere that is in proximity to the area of interest ([0014] “In practical operating environments, however, the main magnetic field may be distorted, for example by the presence of nearby metallic objects.”), and the object is a cardiac catheter ([0021] “Console 44 uses magnetic position sensing to determine position coordinates of distal end 36 inside the heart.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the system of Govari, as this would further refine the accuracy of distortion correction (see Govari [0018]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Govari and in further view Eichler.

Regarding claim 12, Dumoulin teaches the apparatus of claim 2, but fails to explicitly disclose wherein the magnetic field transmitting elements are further configured and arranged to be coupled to an operating table, the area of interest is a cardiac muscle, the object being tracked is a cardiac catheter, and the separate area includes ferrous objects including at least one of a C-arm, lights, operating table, surgical instruments, and an x- ray imaging device.
However in the same magnetic field transmitting field of endeavor, Govari teaches the area of interest is a cardiac muscle ([0020] “catheter 28 is inserted into the patient's heart”), the object being tracked is a cardiac catheter([0021] “Console 44 uses magnetic position sensing to determine position coordinates of distal end 36 inside the heart.”)., and the separate area includes ferrous objects including at least one of a C-arm, lights, operating table, surgical instruments, and an x- ray imaging device ([0014] “In practical operating environments, however, the main magnetic field may be distorted, for example by the presence of nearby metallic objects.”; Fig. 1 operating table).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the system of Govari, as this would further refine the accuracy of distortion correction (see Govari [0018]).
In the same magnetic field of transmitting field of endeavor, Eichler teaches the magnetic field transmitting elements are further configured and arranged to be coupled to an operating table (fig. 1 # 44 [0020] “As such, generator assembly 44 may be placed under a mattress 21 or table 20”; generator assembly includes magnetic transmitting elements).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin as modified by Govari with the system of Eichler, as this would lead to a more efficient and safe system to medical procedures using catheters that move throughout the body (see Eichler [0004]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Barth, (DE102012223417), (hereinafter “Barth”).

Regarding claim 13, Dumoulin teaches the apparatus of claim 2, but fails to explicitly disclose wherein the signal generator, in conjunction with the magnetic field transmitting elements, are further configured and arranged to generate an asymmetric magnetic field.
However in the same magnetic field generation field of endeavor, Barth teaches wherein the signal generator in conjunction with the magnetic field transmitting elements, are further configured and arranged to generate an asymmetric magnetic field ([0130] “However, it can also be provided that several transmitters simultaneously generate magnetic pulses, in particular for generating an asymmetrical field.”).
It would have been obvious to one of ordinary skill in the art at the time modify the apparatus of Dumoulin with the asymmetric field of Barth, as this would reduce risk of complications and lower clinical costs (see Barth lines 16-19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Graziani et al., (US20150073264), (hereinafter “Graziani”) in further view of Talman.

Regarding claim 18, Dumoulin teaches the apparatus of claim 1, but fails to explicitly disclose at least two of the plurality of magnetic field transmitting elements are positioned opposite one another relative to the separate area, and the at least two of the plurality of magnetic field transmitting elements are configured and arranged to produce equal magnetic field strengths with opposite magnetic field polarities to create a magnetic field void in the separate area.
In the same magnetic field generation field of endeavor, Graziani teaches at least two of the plurality of magnetic field transmitting elements are positioned opposite one another relative to the separate area (fig. 1 108 and 110 field-generating units, the table would be the separate area).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the field generating units of Graziani, as this would help reduce acquisition time (see Graziani [0027]).
In the same magnetic field generation field of endeavor, Talman teaches at least two of the plurality of magnetic field transmitting elements are configured and arranged to produce equal magnetic field strengths with opposite magnetic field polarities to create a magnetic field void in the separate area (col. 2 line 39-45 “a component of the compensation field along the second orientation has a magnitude at the receive coil substantially equal and opposite to a magnitude of a similarly oriented component of a magnetic field associated with eddy currents induced within the body. Accordingly, the compensation field component and the magnetic field component associated with the eddy currents cancel at the receiving element.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the components of Talman, as this would simplify and reduce the cost of fabrication of the sensors (see Talman col. 1 line 48-50).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin in view of Kimura et al., (CN101242779).

Regarding claim 20, Dumoulin teaches the apparatus of claim 1, but fails to explicitly disclose wherein the plurality of magnetic field transmitting elements are arranged in a matrix, and a first of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a first frequency modulated signal including a first frequency, and a second of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a second frequency modulated signal including the first frequency with a 180 degree phase-offset, the combined magnetic field generated by the first and second magnetic field transmitting elements including rapidly fading magnetic field characteristics.
Dumoulin does teach a combined magnetic field generated by the first and second magnetic field transmitting elements including rapidly fading magnetic field characteristics ([0035] “A second embodiment of the present invention reduces the eddy currents directly by reducing the magnetic fields created by the transmit coils within the eddy current inducing structure.”; fig. 1 # 131, #133, #135 coils. There would be more than one transmit coil (i.e. two or three) and they would create a rapidly fading magnetic field at a separate area).
In the same magnetic field generation field of endeavor, Kimura teaches wherein the plurality of magnetic field transmitting elements are arranged in a matrix (fig. 7 #12a detection coils are arranged 3x3 matrix), and a first of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a first frequency modulated signal including a first frequency ([0142] “control part 325 mainly comprises a signal generating part of a phase adjustment section 13 output 326 is input, and an input with an inverting magnetic field output of the phase adjusting part 326 for generating-coil driving unit (the first 2 magnetic field generating-coil driving unit) 327.”), and a second of the plurality of magnetic field transmitting elements is configured and arranged to be driven by a second frequency modulated signal including the first frequency with a 180 degree phase-offset ([0144] “a phase adjusting part 326 according to the signal from the generating unit (13) inputs the alternating current signal and control signal from the CPU319 input to generate a phase from the AC signal are predetermined phase of the phase signal.”; [0145] “CPU319 of the phase adjusting part 326 outputs the phase signal generated by the phase offset control signal of approximately 180 degree” there is a first signal and then a second signal that uses the first signal as a basis for a 180 degree phase offset).
	It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Dumoulin with the system of Kimura, as this would improve the position detection accuracy (see Kimura [0038]).

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.

Regarding the argument against the 35 U.S.C. 112 (b) of claim 1, Applicant has argued that a skilled artisan would be readily able to ascertain the meaning of a rapidly decaying magnetic field as viewed of Applicant’s specification, and cites figs. 5A/B, the equation of claim 3, as well as the graphs of figs. 6A/B as evidence. However, Examiner disagrees with this argument. MPEP section 2111.01 IV states that words are given their ordinary and customary except in the cases where 1: the applicant acts as their own lexicographer, and 2: when the applicant disclose the full scope of a claim term in the specification. In addition, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. However Applicant has not done so, and thus the term “rapidly” keeps its plain meaning, and as a result, keeps its indefiniteness. The claims are not limited by the specification as per MPEP 2111.01(II).
Regarding Applicant’s arguments of the 35 U.S.C. 102, Applicant has argued that the transmit coil and the inducing structure are not within the same apparatus as claimed, but are instead separate structures entirely untethered. Examiner disagrees with this argument. As seen in fig. 10, the transmit coil 910, can be seen to be in the same apparatus as the shield coil 930. The Transmit coil 910 is the same type of coil from fig. 1, meaning the shield coils may be used with transmit coil assembly 130 as transmit coils. As a result, the shield coils would be either behind or beside the transmit coil assembly and be in the same apparatus, as stated in [0012] of Dumoulin.
Applicant has additionally argued that there does not appear to be any rapidly fading magnetic field in the claimed separate area as the inducing structure 930 entirely cancels the magnetic field. Examiner disagrees with this statement. Since the separate area is the area with the shield coils 930 which is also the area that the magnetic field is canceled, the resulting canceling of magnetic fields would result in a rapidly fading magnetic field, as the magnetic field would decrease towards a negated value.
Applicant has additionally argued that the Examiner relied upon transmit coil assembly 130 is non-enabled to form the rapidly decaying magnetic field, and that the transmit coil assembly 130 merely forms a magnetic field. Examiner disagrees. Examiner has used the coils such as transmit coil 930 from the second embodiment as seen in the cited paragraph [0035] of Dumoulin. In order to elaborate on the rejection, [0012] and [0037] discloses that the magnetic field cancelation is performed by shield coils, which they themselves would transmit a magnetic field in order to cancel the other magnetic field, resulting in them being a transmit coil, and therefore a part of the plurality of transmitting coils. Since the shield coil is a part of the transmitting coils, it is enabled. In addition MPEP 2121(I) states that the prior art is presumed to be enabling.

Regarding Applicant’s argument regarding claim 2, Applicant has argued that instead of “a first and second magnetic fields interact in the separate are to form a rapidly fading magnetic field” as claimed, Dumoulin instead relies upon a shield (i.e. a super conducting sheet 930) which cancels out the magnetic field from transmit coil 910, and not magnetic field emanates into the separate area. Examiner disagrees. The separate are is the area in which the magnetic field is canceled, which is around the shield coils. In addition, as stated in [0012] of Dumoulin, the superconducting sheet is only a hypothetical, and is only treated as such for calculation purposes, and is instead a plurality of shield coils that are used to cancel the magnetic fields. As such, the magnetic field from the shield coils and the transmit coils are canceled at the shielded location (which is the separate area).

Regarding Applicant’s argument regarding claim 4, Applicant argues that the shield appears to be distal to the area of interest, and that there is no disclosure that the transmit coil and shield coils induce a stronger magnetic field. Examiner disagrees. The transmitting elements as seen in fig. 1 would be closer to the clinician than the separate area, which is the shield coil as referenced in claim 1, and would be, when looking at fig. 1, to the side of the transmitting coils ([0012]), such as the left side.
In addition, since the magnetic field in the separate area is canceled, the magnetic field in proximity to the area of interest would be stronger since “proximity to the separate area” would include in the area of the separate area, and because the separate area has a canceled magnetic field, any are with a magnetic field would be stronger. The area in proximity to the area of interest would have a magnetic field, so therefore the magnetic field would be stronger.

Regarding Applicant’s arguments against the 35 U.S.C. 103 rejection for claim 3, Applicant has argued that Dumoulin nor Ashe teaches the claimed range of (1/R)^N where N is greater than 4 and the rejection fails to present a proper prima facie case. Examiner disagrees. Ashe teaches that the reduction of the magnetic field in the conductive distorting objects is beneficial, as the more reduction the better the accuracy for determining position. As such, through routine optimization (see MPEP 2144.05), there would be a normal desire for skilled artisans to improve upon what is generally known, which is a decay rate of (1/R)^3, and a decay rate that is quicker is more beneficial. In addition one of ordinary skill in the art would be able to combine Dumoulin with Ashe, as both inventions relate to shields that can reduce the magnetic fields in nearby areas, would result in the apparatus of Dumoulin with improved accuracy for determining the position of a sensor.

	The remainder of the claims remain rejected for substantially the same reasons as above.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793